Citation Nr: 0207543	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include a 
major depressive disorder, based on a period of active 
honorable military service from December 27, 1963 to February 
26, 1968.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran had two periods of military service.  He had 
honorable active military service from December 27, 1963 to 
February 26, 1968, and other than honorable service from 
October 8, 1970 to October 11, 1973.  Thus, for purposes of 
this appeal, only the honorable period of service qualifies 
as active duty service for VA purposes at this time.  
Accordingly, the issue on appeal in this case is listed on 
the cover page of this decision.

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 1999 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for a psychiatric disorder, 
to include depression.  In April 1999, the veteran filed a 
notice of disagreement (NOD); and, later that month, the RO 
furnished the veteran a statement of the case (SOC).  In 
April 1999, a videoconference hearing was held before the 
undersigned Member of the Board.

This case was remanded in July 1999, October 2000, and March 
2001, and is once again before the Board for appellate 
review.

The issue of whether the character of the veteran's discharge 
from his period of service from October 8, 1970 to October 
11, 1973 constitutes a bar to VA benefits, for any disability 
incurred during that period of service, will be addressed in 
a remand that follows the decision.


FINDINGS OF FACT

1.  The veteran performed a period of active honorable 
military service from December 27, 1963 to February 26, 1968.

2.  The evidence of record shows that an acquired psychiatric 
disorder, diagnosed as a major depressive disorder with 
intermittent psychotic features, was manifested during the 
veteran's active honorable military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
major depressive disorder with psychotic features was 
incurred during a period of active honorable military service 
from December 27, 1963 to February 26, 1968.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  Specifically, VA 
provided the veteran and his representative with the appealed 
February 1999 rating decision, an April 1999 SOC, and 
supplemental SOCs in October 1999, January 2000, and December 
2000.  These documents together list the evidence considered, 
the legal criteria for establishing service connection for a 
psychiatric disorder, and the reasons for the determination 
made regarding the veteran's claim for service connection for 
a psychiatric disorder, based on his period of active 
honorable military service.  Further, the record also 
discloses that VA has also met its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
Most notably, the veteran's service medical records, and 
relevant records of VA and private medical treatment have 
been associated with the claims file.  In May 2000, the 
veteran presented testimony at a videoconference hearing 
before the undersigned Member of the Board.  In March 2001, 
the Board remanded the case for the RO to obtain additional 
evidence related to the veteran's psychiatric claim.  In 
October 2001, the RO provided the veteran with a VA 
psychiatric examination, which includes a December 2001 
addendum prepared by the VA psychiatrist who had examined the 
veteran in October 2001.  The addendum contains an opinion 
regarding the etiology of the veteran's current psychiatric 
disorder.  The examination report and addendum together 
provide relevant findings and opinions regarding the 
veteran's mental health history.  Therefore, under these 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the issue of service connection for an 
acquired psychiatric disorder, to include a major depressive 
disorder, is ready for appellate review.






II.  Service Connection for an Acquired Psychiatric Disorder, 
to include a Major Depressive Disorder, Based on Active 
Honorable Military Service from December 1963 to February 
1968

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be established on the 
basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. §5107(b) (as amended); 38 C.F.R. 
§ 3.102.

No psychiatric disorder was noted when the veteran was 
examined in December 1963 for entry into service.  Medical 
records from his 1963 to 1968 period of service reflect that 
he was seen in June 1966, indicating that he was unhappy in 
the service and wanted to get out.  He reported that he 
despised the people with whom he worked.  The examiner's 
impression was immature personality with situational 
maladjustment.  Outpatient treatment records reflect that the 
veteran was seen in November 1966, December 1966, January 
1967, and March 1967 for injuries following physical fights.

In March 1967, the veteran had a psychiatric consultation 
after an altercation with a taxi driver.  He reported that he 
had been drinking, and did not remember the incident clearly.  
He reported that he had been in at least ten fights during 
his service in Thailand, some while drinking, and others 
while sober.  The examiner found that the veteran's mental 
status was within normal limits, and that the veteran did not 
have a mental illness.  A March 1967 administrative report 
indicates that the veteran had been found to have a passive-
aggressive personality with antisocial components.  In August 
1967, the veteran was referred to the neuropsychiatric 
clinic.  He was diagnosed as having an aggressive and 
impulsive personality disorder, and it was recommended that 
his duties be changed.  No psychiatric disorder was noted on 
the veteran's January 1968 separation examination.

VA outpatient treatment records from September 1995 reflect 
that the veteran was under treatment for major depression.  
He received inpatient psychiatric treatment at a VA Medical 
Center (VAMC) for about three weeks in September and October 
1995.  He reported a long history of depression and anger 
dyscontrol.  He was noted to have depression, an antisocial 
personality disorder, and increasing anger dyscontrol.  He 
reported that he had been on psychiatric medication for 
several months, and that he had been tried on other 
psychiatric medications in the past.  The examiner noted a 
history of alcohol abuse and cannabis abuse.  The diagnosis 
was depression.

In February 1996, the veteran was admitted to a private 
hospital for psychiatric treatment and psychological testing, 
after attempting suicide by overdose.  He reported that he 
had been psychiatrically hospitalized in 1973 for alcohol 
dependency, and in 1995 at a VA hospital.  He reported that 
he had attempted suicide two times in the past.  He reported 
that he had experienced problems during his first period of 
military service, and that he had sought and received a 
psychiatric discharge.  After psychological testing, 
examiners provided diagnoses of recurrent major depressive 
disorder and antisocial personality disorder.  The 
psychiatrist who signed the hospitalization summary provided 
a diagnosis of major depression with psychotic features.

VA medical records show that the veteran received outpatient 
treatment for depression in 1998 and 1999.  Some of the 
treatment records show a diagnosis of PTSD.  In a July 1999 
psychological evaluation, the veteran reported that his 
psychiatric symptoms, such as depression and excessive anger, 
had been present since he was in service.

In his May 2000 videoconference hearing, the veteran reported 
that he had first experienced depression during service in 
1964, when he was stationed in Alaska, and that he had 
continued to be depressed while he was stationed in Thailand.  
He reported that he had continued to feel depressed after he 
was separated from service in 1968, but that he had not 
received treatment for depression at that time.  He reported 
that he had received mental health treatment, including 
medication, during his second period of active military 
service, in 1970 to 1973.  He stated that he had continued to 
feel depressed after his second period of service.  He 
reported that he had been receiving treatment for depression 
at a VA facility since the mid-1990s.  The veteran's wife 
reported that the veteran had suffered from depression most 
of the time over the 28 years that she had known him.  Both 
the veteran and his wife reported that the veteran had 
changed jobs very frequently over the years.

On VA psychiatric examination in October 2001, the examiner 
noted that the veteran's claims file was not available for 
review.  The veteran reported that he believed that he had 
first seen a psychiatrist in 1967, during his first period of 
military service.  He reported that he did not have any 
psychiatric treatment after service until 1995.  The examiner 
noted that the veteran had received VA psychiatric inpatient 
treatment in July 2001, after he took an overdose of 
medication.  The veteran reported that he had gotten into 
trouble, during his first period of military service, for 
getting into fights with civilians.  He reported that he had 
been drinking heavily during that period.  He reported that 
he had worked as a truck driver when he was not in service.  
He indicated that in recent years he had been diagnosed with 
diabetes, and that he was no longer working.  He reported 
that he was depressed, and that he thought about suicide 
daily.  The examiner noted that the veteran's mood was 
anxious, angry, and depressed.  The examiner's diagnoses were 
intermittent explosive disorder, pathological ambling, and 
major depressive disorder with intermittent psychotic 
features.

In December 2001, the psychiatrist who had examined the 
veteran in October 2001 provided an addendum to the 
examination report.  The psychiatrist reported having 
received and reviewed the veteran's claims file, including 
the service medical records from the 1963 to 1968 period of 
service.  The psychiatrist noted the records from 1967 that 
describe psychiatric evaluations and reports of the veteran 
fighting.  The psychiatrist stated

it is my opinion that the veteran's 
personality disorder was present while 
[the veteran] was performing his 
honorable military service from December 
of 1963 until February of 1968.  During 
that time, the veteran appeared to have 
symptoms consistent with an intermittent 
explosive disorder, although the fact 
that he had admitted drinking heavily 
confuses this impression.

It is my opinion that in response to the 
consequences of his irresponsible 
impulsive behavior the veteran has 
developed symptoms consistent with a 
major depressive disorder with 
intermittent psychotic features.

The service medical records from the veteran's 1963 to 1968 
period of service reflect that he was involved in frequent 
fights, and that he was referred for psychiatric consultation 
due to his behavior.  The accounts of the veteran and his 
wife indicate that he continued to have mood and behavioral 
problems after his first period of service, continuing 
through the present.  While no psychiatric disorder was 
diagnosed during the veteran's 1963 to 1968 period of 
service, a VA psychiatrist has opined that his current 
depression with intermittent psychotic features developed 
from the behavior manifested during the veteran's 1963 to 
1968 period of service.  The psychiatrist describes a 
somewhat indirect link between events during the period of 
active honorable military service and the current disorder.  
Nonetheless, the psychiatrist's opinion is sufficient to 
establish at least a balance of positive and negative 
evidence regarding the matter of service connection of a 
psychiatric disorder.  Resolving all reasonable doubt in the 
veteran's favor, as required by 38 U.S.C.A. §5107(b), the 
Board determines that service connection for an acquired 
psychiatric disorder, diagnosed as a major depression with 
psychotic features, is warranted.  The appeal is granted.





ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as a major depressive disorder with psychotic 
features, based on a period of active honorable military 
service from December 27, 1963 to February 26, 1968, is 
granted.


REMAND

In March 1995, the RO issued an administrative decision 
finding that the character of the veteran's discharge from 
his period of service from October 8, 1970 to October 11, 
1973, constituted a bar to VA benefits for any disabilities 
determined to have been incurred during that period of 
service.  In an October 2000, the Board noted evidence that 
the veteran had not received notification of the March 1995 
administrative decision, and the Board remanded the case for 
the RO to re-mail the March 1995 decision to the veteran, 
which was accomplished by the RO in October 2001.  In a 
notice of disagreement, dated in July 2001, the veteran, by 
and through his representative, contested the March 1995 
administrative decision regarding the character of discharge 
from the veteran's second period of service.  The RO has not 
issued a statement of the case in response to the veteran's 
notice of disagreement.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that, in a case in which a veteran expressed 
disagreement in writing with an RO decision, and the RO 
failed to issue a statement of the case, the Board should 
remand the issue to the RO for the issuance of a statement of 
the case.

The remanding of the of issue concerning the character of the 
veteran's discharge must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after a veteran/appellant 
has filed both a timely notice of disagreement to a 
determination denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1994).  The RO should return this 
matter to the Board only if the veteran perfects his appeal 
in full accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, this case is REMANDED for the following action:

The RO should furnish the veteran a 
statement of the case as to the issue of 
whether the character of the veteran's 
discharge from his period of service from 
October 8, 1970 to October 11, 1973, 
constitutes a bar to VA benefits for any 
disability incurred during that period of 
service.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b)(2001).

This case should be returned to the Board only if the veteran 
perfects an appeal of this matter by filing a timely 
substantive appeal.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



